                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


CAMDEN NATIONAL BANK,                            )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )       2:19-cv-00259-JAW
                                                 )
THOMAS M. CHAPPELL,                              )
M/V SARAH HOLLOWAY                               )
O.N. 1182997 her gear,                           )
fittings, appurtenances, and                     )
engines in rem and Thomas                        )
M. Chappell, in personam,                        )
                                                 )
                Defendants.                      )

              ORDER GRANTING MOTION FOR ATTORNEY’S FEES

        On August 28, 2019, Plaintiff Camden National Bank (Camden National) filed

a motion for attorney’s fees seeking $16,042.50 in fees in an action to enforce a

maritime lien on the vessel “M/V Sarah Holloway” pursuant to 46 U.S.C. § 31325.

Mot. for Att’y’s Fees (ECF No. 35); Compl. ¶ 9 (ECF No. 1). 1 Along with its motion,

Camden National filed an affidavit in support of the award of legal fees as well as a

detailed accounting of the substance of the work performed, the hours spent on each

entry of work, and the billable rates for the attorneys and personnel involved. 2 Mot.

for Att’y’s Fees, Attachs. 1-2.


1       Camden National is entitled to attorney’s fees in this action because the mortgage on the Sarah
Holloway held by Camden National states that “[t]he net proceeds of any judicial or other sale . . . shall
be applied . . . FIRST: To the payment of all attorney’s fees, court costs, and any other expenses, losses,
charges, damages incurred or advances made by Mortgagee . . . caused by Owner’s default hereunder
or under the note secured hereby . . ..” Compl., Attach. 1 at 3 (ECF No. 1).
2       The exhibit filed by Camden National lists $16,667.50 worth of time entries—more than
requested in the Motion for Attorney’s Fees. The last entry, for $625 on August 28, 2019, is for
        Camden National has satisfied the Court that, with one exception, the work

performed and the hourly rates charged were reasonable; however, the hourly rate

for work performed by Susan Fritts, a paralegal, must be discounted from $150, id.,

Attach. 2 at 11, to $99.75 per the approved lodestar rates laid out in TD Bank, N.A.

v. Estate of Woodman, No. 17-cv-00163-JAW, 2019 WL 2563813, at *4 (D. Me. June

21, 2019). Camden National seeks fees for 0.80 hours of Ms. Fritts’ work at a total

cost of $120. Mot. for Attorney’s Fees, Attach. 2 at 11. Discounted to an hourly rate

of $99.75, this amount is $79.80. Therefore, Camden National’s request for attorney’s

fees must be reduced by $40.20 to $16,002.30.

        The Court GRANTS Camden National’s Motion for Attorney’s Fees (ECF No.

35), as altered by the Court, in the amount of $16,002.30.

        SO ORDERED.

                                                s/ John A. Woodcock, Jr.
                                                JOHN A. WOODCOCK, JR.
                                                UNITED STATES DISTRICT JUDGE

Dated this 4th day of October, 2019




“finaliz[ing] motion and affidavit for attorneys’ fees along with application for costs,” Mot. for Att’y’s
Fees, Attach. 2 at 11, accounts for the exact amount of this discrepancy. Based on First Circuit
authority that “fees for . . . work [on a fee petition] are often calculated at lower rates than those
deemed reasonable for the main litigation,” Torres-Rivera v. O’Neill-Cancel, 524 F.3d 331, 340 (1st Cir.
2008), the Court assumes that Camden National has decided not to pursue the $625 entry related to
its fee petition.

                                                    2
